Case 2:21-cv-02813-BRM-ESK Document 2 Filed 02/17/21 Page 1 of 1 PageID: 86




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
----------------------------------------------------------------- x

XIAMEN ITG GROUP CORP. LTD.,                                      :
                                                                  :             ECF Case No.
                                             Petitioner,          :
         -vs.-                                                    :      NOTICE OF MOTION TO
                                                                  :       CONFIRM FOREIGN
CRYSTAL VOGUE INC.,                                               :      ARBITRATION AWARD
                                                                  :
                                             Respondent.          :        Oral Argument Requested
----------------------------------------------------------------- x


         PLEASE TAKE NOTICE that on March 15, 2021 at 10:00 AM, or as soon thereafter as

counsel may be heard, Petitioner Xiamen ITG Group Corp. Ltd. by and through their

undersigned counsel, will move before the Court, at the United States District Court, District of

Jersey, Martin Luther King Building & U.S. Courthouse, 50 Walnut Street, Newark, New Jersey

07101, for entry of an Order granting Petitioner’s motion to confirm foreign arbitration award

and to enter judgment thereupon.

         PLEASE TAKE FURTHER NOTICE that in support of said Motion, Petitioner will

rely upon the Petition to Confirm Foreign Arbitration Award, declarations, exhibits, and

memorandum of law submitted herewith.

Dated: New York, NY
       February 17, 2021                                              Respectfully submitted,

                                                                      MAZZOLA LINDSTROM LLP

                                                                      ___s/Ruofei Xiang__
                                                                      Ruofei Xiang
                                                                      1350 Avenue of the Americas, 2FL
                                                                      New York, NY 10019
                                                                      Tel: (646) 663-1860
                                                                      ruofei@mazzolalindstrom.com
                                                                      Attorneys for Petitioner




4814-5837-6411, v. 2
